Name: Commission Decision No 3236/83/ECSC of 16 November 1983 fixing the rates of abatement for the first quarter of 1984 in accordance with Decision No 2177/83/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-11-17

 Avis juridique important|31983S3236Commission Decision No 3236/83/ECSC of 16 November 1983 fixing the rates of abatement for the first quarter of 1984 in accordance with Decision No 2177/83/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 319 , 17/11/1983 P. 0033 - 0033*****COMMISSION DECISION No 3236/83/ECSC of 16 November 1983 fixing the rates of abatement for the first quarter of 1984 in accordance with Decision No 2177/83/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2177/83/ECSC of 28 July 1983 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), and in particular Article 9 (1) thereof, Whereas the rates of abatement in respect of certain products must be fixed for the first quarter of 1984; On the basis of studies carried out with undertakings and associations of undertakings, HAS ADOPTED THIS DECISION: Article 1 The rates of abatement for the establishment of production quotas for the first quarter of 1984 shall be as follows: category Ia 43 category Ib 37 category Ic 20 category Id + 32 category II 50 category III 42 category IV 37 category V 42 category VI 39 The rates of abatement for the establishment of the part of the production quotas which may be delivered in the common market shall be as follows: category Ia 44 category Ib 35 category Ic 25 category Id + 33 category II 52 category III 49 category IV 39 category V 47 category VI 45 Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 16 November 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 208, 31. 7. 1983, p. 1.